United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3358
                                   ___________

United States of America,                *
                                         *
             Plaintiff – Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Santos Fidel Portillo,                   *
                                         *
             Defendant – Appellee.       *
                                    ___________

                             Submitted: May 16, 2006
                                Filed: August 21, 2006
                                 ___________

Before MURPHY, JOHN R. GIBSON and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

       Santos Fidel Portillo was convicted of conspiracy to distribute
methamphetamine (one count) and distribution of methamphetamine (four counts).
On remand, after calculating the advisory Guidelines range as 188 to 235 months, the
district court resentenced Portillo to 120 months, the statutory minimum. The
government appeals. Having jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. §
3742, this court reverses and remands.

       Portillo was originally sentenced to 135 months. In United States v. Portillo,
108 Fed. App'x 423 (8th Cir. 2004), this court vacated his sentence and remanded the
case, holding there was insufficient evidence to support conviction on one count of
distribution of meth, and that the district court erred in applying a three-level
downward departure based on United States v. Jauregui, 314 F.3d 961 (8th Cir. 2003).

     At the second sentencing, the district court again calculated the advisory
Guidelines range as 188 to 235 months. The court then varied downward, imposing
120 months, explaining:

             In imposing the following sentence, the Court has based its 3553
      analysis upon the testimony at trial of the fellow inmates of the defendant
      having testified. The Court also takes into account the parties' stipulation
      to 50 grams of a mixture or substance containing methamphetamine that was
      entered into.
             The result is the Court has reflected upon the seriousness of these
      offenses, the need for adequate deterrence, the protection of the public from
      further crimes by this defendant, the need for his rehabilitation, type of
      sentences available now under the suggested sentencing range outlined by
      the Sentencing Commission, along with its policy statements.

In its Statement of Reasons, the court wrote:

             Count seven was vacated by order of the Court of Appeals. As for the
      sentenced imposed on the other counts, considering all of the factors under
      18 U.S.C. § 3553(a), the Court determined that the mandatory minimum was
      more than sufficient to punish to defendant for his first criminal offense,
      particularly given the defendant's young age at the time of the offense and
      the lack of violence related to the criminal conduct. The Court also finds
      that, by in large, the drug amount calculated by presentence reporter came
      from testimony of two other felons, leaving in the Court's mind considerable
      doubt as to the accuracy of the drug amounts testified to. The jury found the
      defendant responsible, beyond a reasonable doubt, for at least (adding
      counts 1 and 5 together) 100 grams or more of a mixture or substance
      containing methamphetamine, plus detectable amounts required for
      conviction on the other two counts, 4 and 6. This is far less than was
      attributed to him by Government witnesses. Accordingly, the sentence
      imposed reflects the Court's reluctance to sentence the Defendant to an over-
      long term based solely on the testimony of those Government witnesses,

                                         -2-
      particularly given the absence of any tangible evidence for a substantial
      amount of that testimony.

       In varying from the Guidelines range, the district court determined that some
testimony regarding drug quantity was dubious. See United States v. Morales, 445
F.3d 1081, 1085 (8th Cir. 2006) (sentencing court required to find sentence-enhancing
facts only by a preponderance of the evidence); see also United States v. Moore, 212
F.3d 441, 446 (8th Cir. 2000) ("The district court is free to believe all, some, or none
of the witness's testimony."). The variance in this case – as noted both at sentencing
and in the Statement of Reasons – is based specifically on one key witness's
questionable credibility, "particularly given the absence of any tangible evidence for
a substantial amount of that testimony." See United States v. Annis, 446 F.3d 852,
856 n.2 (8th Cir. 2006) ("Credibility assessments are for the fact-finder."). This basis
for the variance, however, is "internally inconsistent" because it contradicts the court's
implicit credibility findings made in determining the advisory Guidelines range. See
United States v. Brown, 453 F.3d 1024, 1026 (8th Cir. 2006). "[T]he court's stated
concern about the credibility of witnesses is not an appropriate justification for
varying from an advisory guideline range that was established based on an implicit
finding that the witnesses were indeed credible." Id.

       In fashioning a reasonable sentence, a district court must first calculate the
advisory Guidelines range before applying § 3553(a) factors. See United States v.
Booker, 543 U.S. 220, 259–60 (2005); United States v. Mickelson, 433 F.3d 1050,
1055 (8th Cir. 2006); United States v. Pirani, 406 F.3d 543, 548 (8th Cir. 2005);
United States v. Haack, 403 F.3d 997, 1002–03 (8th Cir. 2005). The court may still
determine a witness's credibility at sentencing, but if credibility is necessary to
calculate the advisory Guidelines range, the district court cannot consider credibility
as part of its § 3553(a) analysis. See Brown, 453 F.3d at 1026.




                                           -3-
       Thus, this court reverses and remands for further proceedings consistent with
this opinion.
                        ______________________________




                                        -4-